Title: William Short to Thomas Jefferson, 17 November 1818
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philadelphia
Nov: 17. 1818.
          
          In the long course of our acquaintance, & of my friendship & veneration for you, I do not recollect ever to have recieved a letter from you which has so much excited my sensibility, & at the same time given me so much pleasure as yours of the 10th inst.—It is such a mark of your friendly recollection under such painful circumstances, & at the same time relieves me from so much sollicitude on account of your health that I cannot sufficiently express my gratitude for it.
          The first account which I recieved of your indisposition was from Gl Pinckney of so Carolina, who had been at the Virginia springs soon after you had left them, & had then proceeded to N. York where I saw him. He expressed great sympathy on the occasion, to me, & which I am certain he felt—I took up my pen immediately to write to you & ask information on this subject, which gave me much uneasiness at the time—but I was deterred from executing my plan by a recollection of the pain which it would give you to write, & by knowing at the same time that Correa was gone on a visit to you & was expected to return to Philadelphia, where I should meet with him. In effect it turned out so; & from him I learned as well as from Dr Cooper, the then state of things—they considered it favorable—And in this way we remained until a report was brought here of your having a relapse—Correa came with much anxiety to learn from me if I had any information on this subject, or if I knew any thing of the report—My opinion & my hope, as we could not trace the report to any source, was that it was merely the echo of the first report which I had heard at N. York.
          In this state of painful sollicitude, wishing to write & fearing to give you the trouble of answering, I remained until the arrival here of Mr Divers, your neighbor. He gave me all the information I could expect to recieve. He had seen you on the 26th of the last month—& he considered you then, though much enfeebled, in a state of convalescence. I could not however divest myself of much uneasiness. Your letter now encourages me to hope that nothing but time is wanting to put you in your statu quo. My prayers for this are most sincere, as I am sure you readily believe. I hope I shall learn this wished for progress—Nothing can give me more true & heartfelt satisfaction.
          It is a great gratification also to me to learn from you the favorable prospect as to the University. Although there is little probability of my again becoming a resident of my native State, yet my good wishes towards it are in nothing diminished—I retain that kind of affection for it, which children do for their parents independent of all considerations of fear or hope.
          I cannot be indifferent to what relates to education or the mental improvement of man, in any part of the world—but it pleases me more in the U. S. than elsewhere—& more in Virginia than any other State, & really more in your neighborhood than in any other part of the State. I feel how great service you will be able to render to an institution of the kind you contemplate, & how great a solace this will be to you in your advancing age.   The connexion of your name with this institution has already decided a very wealthy inhabitant of Havanna, a Frenchman whom I met with at Ballston last summer to send his sons there to be educated—They are now very young—but he enquired very particularly of me as to the University & its prospects, & told me he was resolved to send there, if it went into operation in your neighborhood & under your eyes, the two boys whom he presented to me as intended alumni of the Jefferson college, as he called it.
          The idea of an academical village instead of one large building, is well concieved I think—It will be necessary that the institution should own so large a tract of land, as that the residence of the students should be a mile removed from any tavern not immediately under the control of the college—and indeed it would be well to have no tavern within less than that distance of the college—at Princeton they might have effected this but they did not—& no discipline is found sufficient to keep young men out of those that are near the college. Unfortunately for this country the point of honor is placed in liberality as to drinking in a tavern—because the being sober there argues a meanness as to the purse—& on this head a young man would lose consideration as certainly as in shewing a fear of danger—The best & only method then is to erect a physical obstacle as to entering a tavern, & this can only be done by distance. If the tavern be out of the bounds, the punishment may be for breaking the bounds, & not for going into the tavern, where a point of honor is supposed to exist.
          Among the books which I have lately recieved from France, are 4. vols of melanges literaires of our old friend le doyen de la literature Francaise, l’Abbè Morellet—He will write as long as he lives, & will write well as long as he writes. There is also a posthumous work of Mde de Stael—It is certainly the best of all her works, & I think, the best work on the French revolution—A work of a different kind is—les Memoires de Mde d’Epinay. This Lady was dead I believe before you went to France—She was the sister in law of Mde d’Houdetot—& was known as the protectress of Rousseau—l’hermitage where he wrote & lived, belonged to her. Her memoirs, which were not intended to be printed, are much in the way of Rousseaus’ confessions—They were confided by her to Grimm, who was considered always as her lover au fait, but which seems now to be questionable—When he left France, these remained in the care of his Secretary, at whose death, they fell into the hands of his family, & from them passed into the hands of the Editors—A Lady, a friend of mine, who sends me this work tells me she sends it, because “il pourra, je pense, vous amuser—il occupe le public avec interêt, parcequ’il parle de beaucoup de personages connus, qu’il devoile de petites intrigues, & que le scandale amuse toujours”   The same Lady, I am sorry to see it, speaking on public affairs, says, they present “un état de choses peu satisfaisant dans son ensemble—personne n’est content.”—This produces a greater effect on me, as the Lady is dispassionate & belongs to a f house, much known to you, where good sense, moderation, & sound views of things, are hereditary. I have seen nothing from France for a long time which has so much discouraged me.
          The pleasure of communing with you makes me immindful of the tax I am imposing on your patience, & the fatigue I give you of reading so long a letter. I will end it here then in repeating to you my dear sir, the assurances of all those sentiments with which you have so long inspired me, & with which I shall end my life, as your affectionate friend &
          
             obedt servt
            W: Short
          
        